DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 3, 3033 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show structural detail of an I-shaped de-coiler as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Page 1, lines 30-35 of the specification state conventional de-coilers cannot be used in processing NPR steel rebar of the type disclosed, and page 5, lines 10-23 state an “I-shaped decoiler” is used to de-coil the NPR steel rebar, yet detail of an “I-shaped decoiler” is not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the abbreviation “NPR” is never expressly written out as “negative Poisson’s ratio” anywhere in the specification.  The abbreviation should be written out at least once in the Technical Field or Background section, for example.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
in line 1, the abbreviation NPR is used.  The abbreviation should be written out completely at least once in the claim, and ideally in the preamble.
in line 5, “a I-shaped placing step” should read “an I-shaped placing step”;
in line 7, “a I-shaped de-coiler” should read “an I-shaped de-coiler”;
in line 12, the phrase “without scratch” should read “without a scratch” or “without scratches”, as appropriate;
the middle portion of line 14 should read “…during each start of a head threading process…” if accurate;
in line 19, the word “the” before “time required” should be stricken; and
in line 30, the word “wire” should be stricken so as to be consistent with the rest of the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: “by means of roller die cold rolling in claim 1, lines 37 and 38.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
M.P.E.P.§2163,II provides a methodology for determining adequacy of written description.  Applying M.P.E.P.§2163,II,A,1 to Claim 1, the claim as a whole covers a processing method of NPR steel including the sixteen different steps claimed therein.  In particular, line 7 of Claim 1 limits the claim in relevant part to, “an uncoiling step L30: providing a drawing force to a I-shaped de-coiler”.
Applying M.P.E.P.§2163,II,A,2 to Claim 1 in relation to that particular part of Claim 1, the specification provides little support for the limitation of using an “I-shaped” de-coiler.  The Summary section of the specification merely recites the uncoiling step of Claim 1 word-for-word at page 2, line 34 through page 3, line 2 without any elaboration.  And, the portion of the Detailed Description section describing the “I-shaped” de-coiler, page 5, lines 18-23, only describes it in terms of its function.  No description of design or structural detail is given as to how an “I-shaped” de-coiler is made or is different from the cannon de-coiler and disc-type coil rack described as conventional de-coilers at page 1, lines 30-35.  Yet, page 4, lines 4-12 express the need for using an “I-shaped” de-coiler when processing NPR steel rebar.
Therefore, after reviewing the entire application for compliance with 35 U.S.C. 112(a) and applying M.P.E.P. s2163,II,A,3 to Claim 1, Examiner concludes there is insufficient written description to inform a person of ordinary skill in the art that applicant was in possession of the claimed invention as a whole at the time the application was filed.
Claim 2 is also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement due to its dependency upon Claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the placing step, named L20 in lines 5 and 6 of the claim is unclear.  What is an “I-shaped placing step”?  Does the term “I-shaped” characterize the cross-section of the rebar at this step?  Is it a type of rack for holding rebar, i.e., an I-shaped rack for rebar?  Or, does the term “I-shaped” refer to the “I-shaped” de-coiler recited in the uncoiling step, named L30 in lines 10-13, with the “rack” being part of the de-coiler?  Examiner interprets the placing step as a step of placing coiled NPR steel rebar on a de-coiler for examination purposes.
Also regarding Claim 1, the uncoiling step, named L30 in lines 10-13 of the claim is unclear.  Is the de-coiler a certain type of de-coiler designed to handle a coil with I-shaped cross-section?  Or, does the term “I-shaped” describe an aspect of the de-coiler itself?
Claim 2 is also rejected under 35 U.S.C. 112(b) due to its dependency on a rejected base claim.

Allowable Subject Matter
Claims 1 and 2 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as well as the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not appear to disclose, teach nor suggest all sixteen of the steps of Claim 1 used to process NPR steel rebar as claimed.
Examiner initiated an interview with Attorney of Record, Carol E. Thorstad-Forsyth on September 19, 2022 (see accompanying Interview Summary) concerning filing 37 C.F.R.§1.132 Declarations by inventors Min Xia, Manchao He and Hongyan Guo declaring they are also the inventors of Chinese Patent No. CN 108754305 A, entitled NPR Non-magnetic Anchor Rod Steel Material and Production Method Thereof, published November 6, 2018 (hereinafter “the ‘305 A Patent”), disqualifying it as prior art under the 35 U.S.C. 102(b)(1)(A) exception for disclosures with prior public availability dates when disclosed by the inventors themselves.  Examiner explained a rejection of the claims under 35 U.S.C. 102 or 35 U.S.C. 103 would not likely be made if the ‘305 A Patent were disqualified as prior art.  The 37 C.F.R.§1.132 Declarations were filed by Applicant on September 22, 2022.
The closest prior art of record appears to be:
Chinese Patent Publication No. CN 1712179 A by Chen et al. which discloses a process for manufacturing spiral rib reinforcing bar in coil form;
Chinese Patent Publication No. CN 101386133 A by Zhai et al. discloses continuous production of cold rolled ribbed reinforcing steel bar with online annealing heat treatment of the bar and numerically controlled flying shear;
Japanese Patent Publication No. JP 2001079603 A by Kimura discloses straightening, drawing and shot blasting of wire rod; and
Chinese Patent Publication No. CN 103128128 A by Wu discloses using PLC programmable computer technology in production of cold threaded steel bar where the process includes butt welding, cold drawing with traction for spiral grooved bar including roller rotation straightening, and cutting to a fixed length.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725